Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-20 are objected to because of the following informalities:  
Claim 15 (and 18) is a method claim that contains both, method and apparatus limitations. {claim may be directed to method claim limitations linked to respective elements without including the body of the apparatus limitations; i.e. “A driving method of a shift register unit, the driving method comprises(ing): in a first phase, charging by a first input circuit…”}.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0272491) in view of Wu et al. (US 2018/0151148), further in view of Su (US 2019/0189233).
As to Claim 1, Wang et al. discloses A shift register unit, comprising a first input circuit (fig.1-2- input circuit 10; para.0053), an output circuit (fig.1-2- output circuit 20; para.0054) and a first output denoising circuit (fig.1,3-pull down circuit 40 implements noise reduction for the output terminal OUT; para.0057,0072-0073), 
wherein the first input circuit is configured to charge a first node in response to a first clock signal and reset the first node in response to the first clock signal (fig.1,3- input circuit 10-para.0053-input signal charges pull-up node PU under the control of first clock CLK1), 
the output circuit is configured to output a second clock signal to an output terminal under a control of a level of the first node (fig.1,3-output circuit 20- para.0054-output a second clock signal of the second clock signal terminal CLK2 to the second driving signal output terminal CA, under the control of the pull-up node PU), and 
the first output denoising circuit is configured to denoise the output terminal in response to a third clock signal (fig.1,3-pull down circuit 40- para.0073,0093,0103- in response to third clock signal CLK3, transistors M5,M6,M7 are turned on under the control of node PD, and the second driving signal output terminal CA and the first driving signal output terminal OUT are denoised),
the first input circuit is connected to a first input terminal (fig.1,3-inptu signal terminal STU; para.0053), and a signal output from the first input terminal and a signal output from the output terminal partially overlap with each other (figi.7- input signal terminal STU and signal output OUT overlap with each other during charging phase t1), and  
overlapping time between the signal output from the first input terminal and the signal output from the output terminal is half of a high-level pulse width of the first clock signal.
Wang et al. does not expressly disclose where the first input circuit is configured to reset the first node; a signal output from the first input terminal and a signal output from the output terminal partially overlap with each other; and overlapping time between the signal output from the first input terminal and the signal output from the output terminal is half of a high-level pulse width of the first clock signal.
Wu et al. discloses a shift register where a first input circuit (fig.1- transistor T2 of input circuit 110) is configured to in response to a first clock reset the first node (para.0072- second reset stage t7, clock signal CK1 is a turn-on voltage, the second transistor T2 writes the low level voltage of the first input signal Input1 into the pull-up node PU. In such a case, the voltage of the pull-up node PU is reset as the low level).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang et al. by implementing an input and set circuit as disclosed by Wu et al., such that the first node (PU node of Wang) is charged and reset in response to the first clock signal, as disclosed by Wang et al., the motivation being to provide bidirectional scanning and reduce fluctuation of the output signal caused by clock hopping (para.0097-Wu).
Wang et al. in view of Wu et al., do not expressly disclose, but Su discloses: a signal output from the first input terminal and a signal output from the output terminal partially overlap with each other (fig.4- signal INPUT and signal OUT partially overlap each other at time t2) and  overlapping time between the signal output from the first input terminal and the signal output from the output terminal is half of a high-level pulse width of the first clock signal (fig.4- overlapping time t2 between signal INPUT and signal OUT is half of high-level pulse width of clock signal CLK1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Wang et al. in view of Wu et al., with the teachings of Su, such that clock signal CLK1 and CLK2 (of Wang) sustains for two units of time and partially overlap, respectively, (as disclosed by Su), and consequently the input signal terminal STU and signal output OUT (of Wang) partially overlap, (as disclosed by Su), the motivation being because in doing so would not have modified the operation of the device, yielding predictable results.

As to Claim 2, Wang et al. in view of Wu et al., as modified by Su, disclose a second input circuit, wherein the second input circuit is configured to denoise the first node in response to a fourth clock signal (Wang-para.0057,0073,0103- pull-down circuit implements reduction function of the pull-up node PU in response to clock signal CLK3; Wu-fig.3-transistor T3, para.0066; Su-fig.3b-noise reduction 108).

As to Claim 3, Wang et al. in view of Wu et al., as modified by Su, disclose a first node control circuit (Wang-fig.3- pull down control circuit 30) and a second output denoising circuit (Wang-fig.3-para.0057;  transistor M5, M6 of pull down circuit 40, which provides denoising function for the output terminal), wherein the first node control circuit is configured to control a level of a second node under a control of the level of the first node (Wang-fig.3-para.0056), and the second output denoising circuit is configured to denoise the output terminal under a control of the level of the second node (Wang-fig.3-para.0070, 0103; output terminals CA and OUT are denoised under the control of node PD and clock CLCK3).

As Claim 4, Wang et al. in view of Wu et al., as modified by Su, disclose a second node control circuit (Wu-fig.3- pull down control circuit 140 comprising capacitor C2), wherein the second node control circuit is configured to control the level of the second node in response to the second clock signal (Wu-fig.3- para.0069; capacitor C2 connected to pull down node PD1 and second terminal to clock signal CK2).  

As to Claim 5, Wang et al. in view of Wu et al., as modified by Su, disclose wherein the first input circuit comprises a first transistor (Wang-fig.3-4; para.0077- transistor M9; Wu-fig.3-transistor T2), a gate of the first transistor is configured to be connected to a first clock signal terminal  to receive the first clock signal (Wang-fig.3-4; para.0077- gate of M9 connected to clock CLK1; Wu-fig.3-gate of T2 connected to clock signal CK1), a first electrode of the first transistor is configured to be connected to a first input terminal to receive the first input signal (Wang-fig.3-4-first electrode of M9 connected to input signal STU; Wu-fig.3- first terminal of T2 connected to Input1), and a second electrode of the first transistor is configured to be connected to the first node (Wang-fig.3-4; second electrode of M9 connected to node pull-up node PU; Wu-fig.3- second terminal of T2 connected to pull up node PU).  

As to Claim 6, Wang et al. in view of Wu et al, as modified by Su, disclose wherein the output circuit comprises a second transistor (Wang-fig.3-4-para.0059-ouput circuit 20-transisor M2; Wu-fig.3- transistor T1) and a first capacitor (Wang-figs.3-4- para.0059-output circuit 20-capacitor C; Wu-fig.3-capacitor C1), a gate of the second transistor is configured to be connected to the first node (Wang-fig.3-4- apra.0061-gate of M2 connected to pull up node PU; Wu-fig.3- gate of T1 connected to pull up node PU), a first electrode of the second transistor is configured to be connected to a second clock signal terminal to receive the second clock signal (Wang-figs.3-4- first electrode of M2 connected to CLK2; Wu-fig.3- first terminal of T1 connected to clock signal CK2), and a second electrode of the second transistor is configured to be connected to the output terminal (Wang-figs.3-4- second electrode of M2 connected to driving output terminal CA; Wu-fig.3- second terminal of T1 connected to output Out), and a first electrode of the first capacitor is configured to be connected to the gate of the second transistor (Wang-fig.3-4- first electrode of capacitor C connected to gate of M2; Wu-first electrode of C1 connected to gate of T1), and a second electrode of the first capacitor is configured to be connected to the second electrode of the second transistor (Wang-fig.3-4- second electrode of capacitor C connected to second electrode of M2; Wu-second electrode of C1 connected to second terminal of T1).  

As to Claim 7, Wang et al. in view of Wu et al., as modified by Su, disclose, wherein the first output denoising circuit comprises a third transistor (Wang-fig.3-4- para.0073-pull down circuit 40- transistor M8), a gate of the third transistor is configured to be connected to a third clock signal terminal to receive the third clock signal (Wang-fig.3-4- para.0073-gate of M8 connected to CLK3), a first electrode of the third transistor is configured to be connected to the output terminal (Wang-fig.3-4- first electrode of M8 connected to output terminal CA, OUT), and a second electrode of the third transistor is configured to be connected to a first voltage terminal to receive a first voltage (Wang-fig.3-4- second electrode of M8 connected to Vss).  

As to Claim 8, Wang et al. in view of Wu et al., as modified by Su, disclose wherein the second input circuit comprises a fourth transistor (Wu-fig.3-transistor T3), a gate of the fourth transistor is configured to be connected to a fourth clock signal terminal to receive the fourth clock signal (Wu-fig.3-gate of T3 connected to clock signal CK3 (a fourth clock signal)) a first electrode of the fourth transistor is configured to be connected to the first node (Wu-fig.3-first terminal of T3 connected to pull-up node PU), and a second electrode of the fourth transistor is configured to be connected to a second input terminal to receive a second input signal (Wu-fig.3-second terminal of T3 connected to Input2).

As to Claim 9, Wang et al. in view of Wu et al. as modified by Su, disclose wherein the first node control circuit comprises a fifth transistor (Wang-fig.3-pull down control 30; transistor M4; Wu- fig.3-transistor T4); a gate of the fifth transistor is configured to be connected to the first node (Wang-fig.3-gate of M4 connected to pull up node PU; Wu-fig.3-gate of  transistor T4 connected to pull up node PU), a first electrode of the fifth transistor is configured to be connected to the second node (Wang-fig3- first electrode of M4 connected to pull-down node PD; Wu-fig.3- first terminal of T4 connected to PD1), and a second electrode of the fifth transistor is configured to be connected to a first voltage terminal to receive a first voltage (Wang-fig.3- second electrode of M4 connected to VSSL; Wu-fig.3- second terminal of T4 connected to VSS).  

As to Claim 10, Wang et al. in view Wu et al., as modified by Su, disclose wherein the second output denoising circuit comprises a sixth transistor (Wang-fig.3- transistor M5,M6; Wu-fig.3-transistor T5), a gate of the sixth transistor is configured to be connected to the second node (Wang-fig.3- gate of M5, M6 connected to pull-down node PD; Wu-fig.3-gate of T5 connected to pull down node PD1), a first electrode of the sixth transistor is configured to be connected to the output terminal (Wang-fig.3- electrode of M5, M6 connected to output circuit 20- M5 to driving output terminal CA, M6 to output terminal OUT; Wu-fig.3-first terminal of T5 connected to output terminal Out), and a second electrode of the sixth transistor is configured to be connected to a first voltage terminal to receive a first voltage (Wang-fig.3- second electrode of M5, M6 connected to Vss; Wu-fig.3-second terminal of T5 connected to Vss).  

As to Claim 11, Wang et al. in view of Wu et al., as modified by Su, disclose wherein the second node control circuit comprises a second capacitor (Wu-fig.3- capacitor C2), a first electrode of the second capacitor is configured to be connected to the second node (Wu-fig.3- first terminal of C2 connected to PD1), and a second electrode of the second capacitor is configured to be connected to a second clock signal terminal to receive the second clock signal (Wu-fig.3-second terminal of C2 connected to clock signal CK2).  

As to Claim 12, Wang et al. in view of Wu et al., as modified by Su, disclose A gate drive circuit comprising the shift register unit according to claim 1 (Wang-figs.10,12-para.0110; Wu-figs.3, 5-para.0047).

As to Claim 14, Wang et al. in view of Wu et al. as modified by Su, disclose A display device comprising the gate drive circuit according to claim 12 (Wang-fig.12; Wu-fig.6).

As to Claim 15, include limitations directed to the apparatus of Claim 1 and are rejected for the same reason as set forth above. Claim 15 include additional limitations, disclosed by Wang et al. in view of Wu et al., as modified by Su: 
the driving method comprises: in a first phase, charging by the first input circuit the first node to a first level in response to the first clock signal (Wang-para.0095,0099- input circuit 10 output the input signal to the pull-up node PU under the control of the first clock signal CLK1; Wu-para.0068; input stage t3, clock signal CK1 is a turn-on voltage, the second transistor T2 writes high level voltage of the first input signal Input1 into the pull-up node PU), and outputting by the output circuit a low level of the second clock signal to the output terminal (Wang-fig.7-para.0099; Wu-para.0068; clock signal CK2 is a turn-off voltage);
 in a second phase, outputting by the output circuit a high level of the second clock signal to the output terminal (Wang-fig.7-para.0096, 0100-second clock signal CLK2 is high, outputs second clock signal to output terminal CA; Wu-para.0069- in output stage t4, clock signal CK2 is a turn-on voltage);
 in a third phase, outputting by the output circuit the high level of the second clock signal to the output terminal (Wang-fig.7-para.0096, 0100-second clock signal CLK2 is high, outputs second clock signal to output terminal CA; Wu-para.0069- the first transistor T1 outputs the high level voltage of the second clock signal CK2 to the output end OUT); 
in a fourth phase, outputting by the output circuit a low level of the second clock signal to the output terminal (Wang-fig.7-para.0097,0103- third clock CLK3 is high level, second signal CLLK2 is low level; Wu-para.0071-clcok signal CK2 is turn-off voltage) and denoising by the first output denoising circuit the output terminal in response to the third clock signal (Wang-fig.7-para.0097,0103- second driving signal output terminal CA and first driving output terminal OUT are denoised in response to the third clock signal CLK3; Wu-para.0035, 0067, 0071; in second initialization stage t2/t6, clock signal CK4 is a turn-on voltage, transistor T6 is turned on, and the sixth transistor T6 writes the first power voltage VSS with the low level into the output end); 
in a fifth phase, resetting by the first input circuit the first node in response to the first clock signal (Wu-para.0072; second reset stage t7, clock signal CK1 is a turn-on voltage, the second transistor T2 writes the low level voltage of the first input signal Input1 into the pull-up node PU. In such a case, the voltage of the pull-up node PU is reset as the low level), and denoising by the first output denoising circuit the output terminal in response to the third clock signal (Wang-fig.7-para.0097,0103- output terminal CA and driving output terminal OUT are denoised, by the pull down circuit 40, in response to the third clock signal CLK3; Wu-para.0035, 0067, 0071; in second initialization stage t2/t6, clock signal CK4 is a turn-on voltage, transistor T6 is turned on, and the sixth transistor T6 writes the first power voltage VSS with the low level into the output end); and 
in a sixth phase, resetting by the first input circuit the first node in response to the first clock signal (Wu-para.0072; second reset stage t7, clock signal CK1 is a turn-on voltage, the second transistor T2 writes the low level voltage of the first input signal Input1 into the pull-up node PU. In such a case, the voltage of the pull-up node PU is reset as the low level), and denoising the output terminal by the second output denoising circuit under the control of the level of the second node (Wang-para.0103-in response to third clock signal CLK3, transistors M5,M6,M7,M12 are turned on under the control of pull down node PD and output terminal CA and driving signal output terminal OUT are denoised).

As to Claim 16, Wang et al. in view of Wu et al., as modified by Su, disclose wherein the shift register unit further comprises a second input circuit (Wang-para.0057,0073,0103- pull-down circuit implements reduction function of the pull-up node PU in response to clock signal CLK3; Wu-fig.3- para.0066-transistor T3), the driving method further comprises: in a seventh phase, denoising by the second input circuit the first node in response to a fourth clock signal (Wang-para.0057,0073,0103- pull-down circuit implements reduction function of the pull-up node PU in response to clock signal CLK3; Wu-fig.3-transistor T3, para.0066; and denoising by the second output denoising circuit the output terminal under the control of the level of the second node (Wang-para.0103-in response to third clock signal CLK3, transistors M3,M5,M6,M7,M12 are turned on under the control of pull down node PD and output terminal CA and driving signal output terminal OUT are denoised).

As to Claim 17, Wang et al. in view of Wu et al., as modified by Su disclose, wherein the first clock signal, the second clock signal, the third clock signal, and the fourth clock signal have a same period  (Wang-fig.7-para.0104; Wu-fig.7-clock signals CK1-CK4), a phase of the second clock signal is one quarter of the period later than a phase of the first clock signal, a phase of the fourth clock signal is one quarter of the period later than the phase of the second clock signal, and a phase of the third clock signal is one quarter of the period later than the phase of the fourth clock signal (Wang-fig.7-para.0104; Wu-fig.7). 

As to Claim 18, includes limitations directed to the apparatus of Claim 1 and are rejected for the same reason as set forth above. Claim 18, include additional limitations further disclosed by Wang et al. in view of Wu et al., as modified by Su: the driving method comprises: 
in a first phase, charging by the second input circuit (Wu-fig.3-transistor T3; para.0066) the first node to a first level in response to the fourth clock signal (Wu-fig.3-gate of T3 connected to clock signal CK3; para.0066), and outputting by the output circuit a low level of the second clock signal to the output terminal (Wang-fig.7-para.0099; Wu-para.0066-clock signal CK2 is a turn-off voltage); 
in a second phase, outputting by the output circuit a high level of the second clock signal to the output terminal (Wang-fig.7-para.0096, 0100-second clock signal CLK2 is high, outputs second clock signal to output terminal CA; Wu-para.0069- in output stage t4, clock signal CK2 is a turn-on voltage); 
in a third phase, outputting by the output circuit the high level of the second clock signal to the output terminal (Wang-fig.7-para.0096, 0100-second clock signal CLK2 is high, outputs second clock signal to output terminal CA; Wu-para.0069- the first transistor T1 outputs the high level voltage of the second clock signal CK2 to the output end OUT); 
in a fourth phase, outputting by the output circuit the low level of the second clock signal to the output terminal (Wang-fig.7-para.0097,0103- third clock CLK3 is high level, second signal CLLK2 is low level; Wu-para.0071-clcok signal CK2 is turn-off voltage), and denoising by the first output denoising circuit the output terminal in response to the third clock signal (Wang-fig.7-para.0097,0103- second driving signal output terminal CA and first driving output terminal OUT are denoised in response to the third clock signal CLK3; Wu-para.0035, 0067, 0071; in second initialization stage t2/t6, clock signal CK4 is a turn-on voltage, transistor T6 is turned on, and the sixth transistor T6 writes the first power voltage VSS with the low level into the output end); 
in a fifth phase, resetting by the second input circuit the first node in response to the Pfourth clock signal (Wu-para.0072; second reset stage t7, clock signal CK1 is a turn-on voltage, the second transistor T2 writes the low level voltage of the first input signal Input1 into the pull-up node PU. In such a case, the voltage of the pull-up node PU is reset as the low level), and denoising by the first output denoising circuit the output terminal in response to the third clock signal (Wang-fig.7-para.0097,0103- output terminal CA and driving output terminal OUT are denoised, by the pull down circuit 40, in response to the third clock signal CLK3; Wu-para.0035, 0067, 0071; in second initialization stage t2/t6, clock signal CK4 is a turn-on voltage, transistor T6 is turned on, and the sixth transistor T6 writes the first power voltage VSS with the low level into the output end); and
 in a sixth phase, resetting by the second input circuit the first node in response to the fourth clock signal (Wu-para.0072; second reset stage t7, clock signal CK1 is a turn-on voltage, the second transistor T2 writes the low level voltage of the first input signal Input1 into the pull-up node PU. In such a case, the voltage of the pull-up node PU is reset as the low level), and denoising by the second output denoising circuit the output terminal under a control of a level of the second node (Wang-para.0103-in response to third clock signal CLK3, transistors M5,M6,M7,M12 are turned on under the control of pull down node PD and output terminal CA and driving signal output terminal OUT are denoised).

As to Claim 19, Wang et al. in view of Wu et al., as modified by Su, disclose in a seventh phase, denoising by the first input circuit the first node in response to the first clock signal (Wu-para.0072- clock signal is turn-on voltage, T2 is turned on and writes a low level voltage into the pull up node PU), and denoising by the second output denoising circuit the output terminal under the control of the level of the second node  (Wang-para.0103-in response to third clock signal CLK3, transistors M5,M6,M7,M12 are turned on under the control of pull down node PD and output terminal CA and driving signal output terminal OUT are denoised).  

As to Claim 20, Wang et al. in view of Wu et al., as modified by Su, disclose, wherein the first clock signal, the second clock signal, the third clock signal, and the fourth clock signal have a same period (Wang-fig.7-para.0104; Wu-fig.7), a phase of the first clock signal is one quarter of the period later than a phase of the second clock signal, a phase of the third clock signal is one quarter of the period later than the phase of the first clock signal, and a phase of the fourth clock signal is one quarter of the period later than the phase of the third clock signal (Wang-fig.7; Wu-fig.7). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 is allowable over the prior art for the reasons noted in the office action 04/11/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,15,18 have been considered but are moot because the new ground of rejection is applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627